NO. COA13-1374
                           NORTH CAROLINA COURT OF APPEALS
                               Filed:      19 August 2014
STATE OF NORTH CAROLINA

                                                 Johnston County
      v.
                                                 No. 12 CRS 54432

DANIEL MIRANDA


      Appeal by defendant from judgment entered 2 August 2013 by

Judge Thomas H. Lock in Johnston County Superior Court.                           Heard

in the Court of Appeals 19 March 2014.


      Attorney General Roy Cooper, by Special                         Deputy   Attorney
      General Melody R. Hairston, for the State.

      N.C. Prisoner          Legal    Services,     by    Mary    E.     McNeill,    for
      Defendant.


      ERVIN, Judge.


      Defendant Daniel Miranda appeals from a judgment entered

based upon his convictions for trafficking in between 28 and 200

grams of cocaine by manufacturing and felonious possession of

cocaine.      On appeal, Defendant argues that the trafficking in

cocaine    by    manufacturing         indictment    that       had     been   returned

against    him       was    fatally     defective,       that     the    trial    court

committed plain error by failing to instruct the jury concerning

the   issue     of    his    guilt    of   the   lesser     included       offense    of

manufacturing        cocaine,    that      the   trial    court       committed   plain
                                             -2-
error by failing to instruct the jury that a conviction for

trafficking in cocaine by manufacturing based upon compounding

required a finding that Defendant intended to distribute the

substance      in    question,      and    that     the   record    did      not   contain

sufficient evidence to support his conviction for trafficking in

cocaine       by    manufacturing.           After    careful      consideration        of

Defendant’s challenges to the trial court’s judgment in light of

the record and the applicable law, we conclude that the trial

court’s judgment should remain undisturbed.

                              I. Factual Background

                              A. Substantive Facts

       On 19 July 2012, Detectives Randall Ackley and Brad Gillis

of    the   Johnston     County      Sheriff’s       Office     went    to   Defendant’s

mobile home in Benson.               Upon arriving at that location, the

investigating officers met Defendant and his sister, informed

Defendant that they had come to his residence for the purpose of

serving outstanding warrants, and asked Defendant to identify

the    room    that    he    occupied.         In    response      to   this       inquiry,

Defendant indicated that he occupied a room located at the far

end of the mobile home.

       After       Defendant’s      father     arrived     at    the    residence,      he

consented      to    allow    the    investigating        officers      to    conduct    a

search of the mobile home.                As a result, Defendant led Detective
                                             -3-
Ackley into the interior of the mobile home and down the hallway

to   his    room.        As    he    entered     Defendant’s       bedroom,     Detective

Ackley observed the presence of several items that caused him to

ask Defendant to leave the room and wait in the mobile home’s

living room with Detective Gillis while he conducted his search.

      At     the     time     that    he    initially      inspected      the    bedroom,

Detective Ackley noted a mirror that had been placed against the

wall and observed an end table on which were situated cellular

phones, two digital scales, and a bag containing a green leafy

substance that Detective Ackley believed to be marijuana, based

upon his training and experience.                    In addition, Detective Ackley

found a box of plastic bags on the coffee table in the bedroom.

After      looking      behind      the    mirror,    Detective      Ackley     found   an

orange pill bottle that contained                     a white substance.            After

making this discovery, Detective Ackley repositioned the mirror

and went to the living room to get Detective Gillis.

      When     the       investigating           officers     reached       Defendant’s

bedroom, Detective Ackley showed Detective Gillis what he had

discovered         on   the    table       and    behind    the    mirror     and   asked

Defendant to enter the room.                     At that point, Detective Gillis

asked Defendant if there were any other illegal items in his

room and received a negative response.                      After the investigating

officers     seized      the     pill      bottle,    in   which    two   plastic    bags
                                     -4-
containing   a   white   substance      were   situated,     Detective      Gillis

told Defendant that he          believed that the bottle contained a

controlled substance and asked Defendant several times if he

knew what the substance was.            Although he initially claimed to

be ignorant of the substance’s identity, Defendant eventually

said, “[i]t is what you said it is.”             A laboratory analysis of

the contents of the pill bottle revealed the presence of two

plastic bags, one of which contained approximately 21.5 grams of

cocaine base and the other of which contained a mixture of rice

and cocaine base weighing approximately 28.26 grams.

    On 20 July 2012, the investigating officers conducted a

videotaped    interview    of    Defendant.         During       the    interview,

Detective    Ackley   informed     Defendant       that    the     investigating

officers had seized a sufficiently large amount of controlled

substances from his residence to suggest that he was selling

cocaine.     Although Defendant denied having sold a controlled

substance, he did admit to having mixed rice with the cocaine

base to eliminate the moisture contained in the cocaine base and

placed the bag containing the combined substance in the pill

bottle.

                          B. Procedural History

    On 19 July 2012, a warrant for arrest was issued charging

Defendant    with   trafficking    in    between    28    and     200    grams   of
                                                  -5-
cocaine       by    manufacturing;           trafficking          in    between      28    and    200

grams of cocaine by possession; and maintaining a dwelling house

for the purpose of keeping and selling a controlled substance.

On 4 September 2012, the Johnston County grand jury returned a

bill     of    indictment            charging       Defendant          with   trafficking          in

between       28      and      200        grams     of    cocaine        by        manufacturing;

trafficking          in       between       28     and    200      grams      of     cocaine       by

possession; and maintaining a dwelling house for the purpose of

keeping or selling a controlled substance.                              The charges against

Defendant came on for trial before the trial court and a jury at

the 31 July 2013 criminal session of Johnston County Superior

Court.        At the conclusion of the State’s evidence, the trial

court dismissed the charge of maintaining a dwelling house for

the purpose of keeping or selling a controlled substance for

insufficiency            of   the    evidence.           On   2   August      2013,       the    jury

returned verdicts convicting Defendant of trafficking in between

28   and      200    grams      of    cocaine       by   manufacturing             and    felonious

possession          of    cocaine.           At    the    conclusion          of    the    ensuing

sentencing          hearing,        the    trial     court      consolidated          Defendant’s

convictions for judgment and sentenced Defendant to a term of 35

to 51 months imprisonment.                        Defendant noted an appeal to this

Court from the trial court’s judgment.

                                      II. Legal Analysis
                                            -6-
                       A. Jurisdiction and Indictment

       In   his   first    challenge          to    the       trial    court’s      judgment,

Defendant contends that the trial court lacked subject matter

jurisdiction to try him and to enter judgment against him for

the crime of trafficking in between 28 and 200 grams of cocaine

by     manufacturing      on    the     grounds         that     the     indictment        that

purported to charge him with committing that offense was fatally

defective.        More    specifically,             Defendant         contends      that    the

trafficking       in   between        28    and         200    grams     of    cocaine       by

manufacturing      indictment          returned          against       him    was     fatally

defective on the grounds that the indictment did not adequately

describe the manner in which Defendant allegedly manufactured

cocaine.     Defendant’s argument lacks merit.

                               1. Standard of Review

       As   the   Supreme      Court       has      previously         stated,      “[i]t    is

elementary that a valid bill of indictment is essential to the

jurisdiction of the trial court to try an accused for a felony.”

State v. Sturdivant, 304 N.C. 293, 308, 283 S.E.2d 719, 729

(1981) (citations omitted).                “It is well established that ‘[a]n

indictment is fatally defective if it wholly fails to charge

some    offense    . . .       or     fails        to    state    some       essential      and

necessary element of the offense of which the defendant is found

guilty.’”     State v. Land, __ N.C. App. __, __, 733 S.E.2d 588,
                                            -7-
591 (2012) (quoting State v. Partridge, 157 N.C. App. 568, 570,

579 S.E.2d 398, 399 (2003)), disc. review denied in part, __

N.C. __, 758 S.E.2d 851, affirmed in part, 366 N.C. 550, 742

S.E.2d     803     (2013).           “As    a     general    rule[,]       a    [charging

instrument] following substantially the words of the statute is

sufficient when it charges the essentials of the offense in a

plain, intelligible, and explicit manner” unless “the statutory

language fails to set forth the essentials of the offense,” in

which case “the statutory language must be supplemented by other

allegations        which      plainly,     intelligibly,         and     explicitly       set

forth every essential element of the offense as to leave no

doubt in the mind of the defendant and the court as to the

offense intended to be charged.”                  State v. Barneycastle, 61 N.C.

App.   694,      697,   301    S.E.2d      711,    713    (1983)    (citing       State    v.

Palmer, 293 N.C. 633, 638-39, 239 S.E.2d 406, 410 (1977), and

State v. Loesch, 237 N.C. 611, 612, 75 S.E.2d 654, 655 (1953)).

A   convicted      criminal      defendant        is    entitled    to    challenge       the

sufficiency        of   the    indictment        upon    which     the    trial    court’s

judgment      is   based      even   if    the    challenge      that     the   defendant

wishes to assert on appeal was never raised in the trial court.

State v. Wallace, 351 N.C. 481, 503, 528 S.E.2d 326, 341, cert.

denied, 531 U.S. 1018, 121 S. Ct. 581, 148 L. Ed. 2d 498 (2000)

(stating that, “where an indictment is alleged to be invalid on
                                             -8-
its face, thereby depriving the trial court of                                  its [subject

matter] jurisdiction, a challenge to that indictment may be made

at any time, even if it was not contested in the trial court”).

We “review the sufficiency of an indictment de novo.”                                       State v.

McKoy,    196    N.C.   App.     650,    652,       675       S.E.2d    406,       409,       appeal

dismissed and disc. review denied, 363 N.C. 586, 683 S.E.2d 215

(2009).

                  2. Validity of Manufacturing Indictment

       The    indictment      returned       against          Defendant       in        this     case

alleged that Defendant had “manufacture[ed] twenty-eight (28)

grams    or   more,     but   less      than       two    hundred       (200)      grams         of   a

mixture       containing      cocaine[.]”                 A    person      is       guilty            of

trafficking       in     cocaine        by     manufacturing             if        he       or    she

manufactures       28    grams     or    more        of       cocaine    or        any       mixture

containing       cocaine.        N.C.    Gen.       Stat.       §   90-95(h)(3).                 As    a

result, in order to establish a defendant’s guilt of trafficking

in between 28 and 200 grams of cocaine by manufacturing, the

State     must    establish       beyond       a     reasonable          doubt          that      the

defendant       manufactured       an    amount          of    cocaine        or        a    mixture

containing cocaine that weighed between 28 and 200 grams.                                        N.C.

Gen.     Stat.     §90-95(h)(3).               A     defendant          involved            in    the

“production, preparation, propagation, compounding, conversion,

or processing of a controlled substance by any means,” including
                                        -9-
“any packaging or repackaging of the substance,” has engaged in

“manufacturing”      for     purposes     of     the     cocaine     trafficking

statutes.      N.C. Gen. Stat. § 90-87(15).

    Although       Defendant      contends      in     his   brief        that    the

indictment purporting to charge him with trafficking in cocaine

by manufacturing was fatally defective based upon the fact that

it failed to specify the exact manner in which he allegedly

manufactured cocaine or a cocaine-related mixture, Defendant has

failed to cite any authority establishing the existence of such

a requirement, and we have not identified any such authority in

the course of our own research.               On the contrary, the relevant

count of the indictment that had been returned against Defendant

in this case is clearly couched in the statutory language and

alleges     that   Defendant’s     conduct       encompassed       each     of    the

elements of the offense in question.                   Although Defendant is

correct   in    noting     that   the   indictment      does   not    explicitly

delineate    the   manner    in   which   he    manufactured       cocaine       or   a

cocaine-related mixture, the relevant statutory language creates

a single offense consisting of the manufacturing of a controlled

substance rather than multiple offenses depending on the exact

manufacturing activity in which Defendant allegedly engaged.                          As

a result, since the relevant count in the indictment returned

against Defendant in this case alleges all of the elements of
                                           -10-
the   offense      of     trafficking     in     between        28   and    200    grams     of

cocaine    by      manufacturing,         we    conclude         that      the    indictment

returned        against     Defendant      was       not    fatally        defective        and

sufficed to give the trial court jurisdiction to hear this case

and enter judgment against Defendant based upon his conviction

for   trafficking         in   between    28     and      200    grams     of     cocaine    by

manufacturing.

                   B. Submission of Manufacturing Cocaine

      In   his     second      challenge       to   the    trial     court’s       judgment,

Defendant contends that the trial court committed plain error by

failing to allow the jury to consider the issue of his guilt of

the   lesser      included      offense    of       manufacturing        cocaine.       More

specifically, Defendant contends that, just as the trial court

allowed the jury to consider the issue of Defendant’s guilt of

the lesser included offense of felonious possession of cocaine,

it should have allowed the jury to consider the issue of his

guilt of manufacturing cocaine given that the jury might have

failed     to     find     beyond   a     reasonable            doubt      that    Defendant

manufactured a mixture containing between 28 and 200 grams of

cocaine.    We do not find Defendant’s argument persuasive.

                               1. Standard of Review

      As he candidly acknowledges, Defendant did not object at

trial to the trial court’s failure to submit the issue of his
                                                -11-
guilt of manufacturing cocaine to the jury as a lesser included

offense.      For that reason, we are limited to determining whether

the trial court’s inaction constituted plain error.                              N.C.R. App.

P.    10(a)(4);       State    v.    Goforth,       170    N.C.    App.    584,    587,    614

S.E.2d 313, 315 (stating that, “[b]ecause defendant failed to

object to the jury instructions at trial, the standard of review

therefore is plain error”),                     cert. denied,       359 N.C. 854, 619

S.E.2d    854        (2005).        “A    reversal        for    plain    error     is    only

appropriate in the most exceptional cases.”                              State v. Raines,

362    N.C.     1,    16,     653    S.E.2d      126,     136    (2007)    (citation      and

quotation marks omitted), cert. denied, 557 U.S. 934, 129 S. Ct.

2857, 174 L. Ed. 2d 601 (2009).                        “To show plain error, [the]

defendant       must    convince         this    Court     not    only    that    there   was

error, but that absent the error, the jury probably would have

reached a different result.”                    State v. Garcell, 363 N.C. 10, 35,

678    S.E.2d    618,       634     (citation      and    quotation       marks    omitted),

cert. denied, 558 U.S. 999, 130 S. Ct. 510, 175 L. Ed. 2d 362

(2009).

                            2. Relevant Legal Principles

       A lesser included offense is one that “requires no proof

beyond that which is required for conviction of the greater

[offense].”          Brown v. Ohio, 432 U.S. 161, 168, 97 S. Ct. 2221,

2226, 53 L. Ed. 2d 187, 196 (1977).                       A trial court must instruct
                                         -12-
the jury concerning the issue of the defendant’s guilt of a

lesser included offense in the event that “(1) the evidence is

equivocal on an element of the greater offense so that the jury

could reasonably find either the existence or the nonexistence

of this element; and (2) absent this element only a conviction

of the lesser included offense would be justified.”                             State v.

White,    142   N.C.    App.     201,   205,     542    S.E.2d     265,   268     (2001)

(citations omitted).          As a result, a trial court should instruct

the jury concerning the issue of a defendant’s guilt of a lesser

included    offense      where    “the     evidence       ‘would    permit       a    jury

rationally      to    find    [the]     [defendant]       guilty    of    the     lesser

offense and acquit him of the greater,’” State v. Thomas, 325

N.C. 583, 594, 386 S.E.2d 555, 561 (1989) (quoting State v.

Strickland,     307    N.C.    274,     286,    298     S.E.2d   645,     654    (1983),

overruled in part on other grounds in State v. Johnson, 317 N.C.

193, 203, 344 S.E.2d 775, 781 (1986)), with “[t]he determinative

factor    [being]      what    the     State’s    evidence       tends    to     prove.”

Strickland, 307 N.C. at 293, 298 S.E.2d at 658.

    It     is   well-established         that     the    total   “quantity       of   the

mixture    containing        cocaine     may     be    sufficient    in    itself      to

constitute a violation under N.C. Gen. Stat. § 90-95(h)(3).”

State v. Broome, 136 N.C. App. 82, 86, 523 S.E.2d 448, 452

(1999) (holding that the defendant was properly convicted of
                                        -13-
trafficking     in   between     200     and    400   grams     of    cocaine     by

possession based upon the seizure of a package containing a

cocaine mixture that, while weighing 273 grams, contained only

27 grams of pure cocaine), disc. review denied, 351 N.C. 362,

543 S.E.2d 136 (2000); State v. Tyndall, 55 N.C. App. 57, 60-61,

284 S.E.2d 575, 577 (1981).            As a result, in a case in which the

defendant has been charged with trafficking in between 28 and

200 grams of a cocaine mixture, the State need not prove that

the   mixture   contained      between    28   and    200    grams   of    cocaine;

instead, the State need only prove that the mixture, considered

as a whole, met the relevant weight standard.

                         3. Evidentiary Analysis

      The   undisputed    record       evidence   indicates     that      Defendant

admitted having added rice to some portion of the cocaine base

that was in his possession for the purpose of removing moisture

from that substance and having placed the bag containing the

mixture of rice and cocaine base into the pill bottle discovered

by investigating officers.              Although Defendant argues that a

combination     of   cocaine    base    and    rice   does    not    constitute   a

“mixture” as that term is used in our trafficking statutes, he

cites no authority in support of that assertion, we have found

no support for that assertion in the course of our own research,

and the statutory reference to a “mixture” appears to us to
                                              -14-
encompass the mixture of a controlled substance with any other

substance regardless of the reason for which that mixture was

prepared.     In addition, various items used to weigh and package

controlled substances were found by investigating officers in

Defendant’s       bedroom.          As    a     result,      the     undisputed        record

evidence     clearly          establishes        that       Defendant         engaged        in

“manufacturing” as that term is used in N.C. Gen. Stat. § 95-

87(15)    with    respect      to   more       than    28   grams       of   cocaine    or    a

mixture containing cocaine.                   In addition, there is no record

support     for     the       proposition            that   Defendant         engaged        in

manufacturing activities with respect to some amount of cocaine

less than that necessary to establish his guilt of a trafficking

offense.      For that reason, Defendant’s argument rests upon a

contention       that   the    jury      could       have   chosen      to   refrain     from

believing some portion of the State’s evidence while believing

the rest of it, an approach that we have consistently held to be

insufficient      to    support     the       submission      of    a    lesser   included

offense.     As a result, despite its decision to submit the issue

of Defendant’s guilt of the lesser included offense of felonious

possession of cocaine for the jury’s consideration on the basis

of similar logic, the trial court did not err, much less commit

plain error, by failing to allow the jury to consider the issue
                                                -15-
of     Defendant’s            guilt    of      the     lesser          included         offense      of

manufacturing cocaine.

                   C. Trafficking by Manufacturing Instruction

       In     his       third    challenge        to      the    trial        court’s      judgment,

Defendant contends that the trial court committed plain error by

failing       to    instruct         the   jury      that       it    had    to    find     beyond    a

reasonable doubt that Defendant manufactured cocaine with the

intent      to     distribute         before      convicting           him    of    that    offense.

More specifically, Defendant contends that, in order to find him

guilty of trafficking in between 28 and 200 grams of cocaine by

manufacturing on the basis of compounding, the jury was required

to find that Defendant acted with                           the intent to distribute.

Defendant          is   not     entitled     to      relief          from    the    trial    court’s

judgment on the basis of this argument.

                                     1.Standard of Review

       As he once again candidly admits, Defendant did not object

to the trial court’s failure to instruct the jury that it had to

find    beyond          a   reasonable       doubt        that        he     had   an     intent     to

distribute in order to convict him of trafficking in between 28

and     200        grams        of    cocaine        by     manufacturing               based      upon

compounding.            For that reason, we are, once again, required to

utilize       a    plain      error    standard        of       review       in    evaluating      the
                                       -16-
validity of Defendant’s contention.                 N.C.R. App. P. 10(a)(4);

Goforth, 170 N.C. App. at 587, 614 S.E.2d at 315.

                           2. Plain Error Analysis

    As Defendant notes, we have held that, “where the defendant

is charged with manufacture of a controlled substance and the

activity       constituting         manufacture         is      preparation        or

compounding,” the State must prove the existence of any intent

to distribute the controlled substance.                 State v. Childers, 41

N.C. App. 729, 732, 255 S.E.2d 654, 656, cert. denied, 298 N.C.

302, 259 S.E.2d 916 (1979).           Although the State has responded by

arguing that the holding in Childers does not apply in this case

given   that    Defendant     had    been     charged    with      trafficking     in

cocaine by manufacturing in violation of N.C. Gen. Stat. § 90-

95(h)(3)    rather    than    felonious       manufacturing        of    cocaine   in

violation      of   N.C.   Gen.     Stat.     §    90-95(a)(1)     and    that     the

requirement that the State prove beyond a reasonable doubt that

Defendant’s     activities      involved    between     28   and    200    grams   of

cocaine and a cocaine-related mixture obviates the necessity to

prove an intent to distribute given that “[o]ur legislature has

determined     that   certain     amounts     of   controlled      substances      and

certain    amounts    of   mixtures    containing       controlled        substances

indicate an intent to distribute on a large scale,” Tyndall, 55

N.C. App. at 60-61, 284 S.E.2d at 577, we need not reach this
                                           -17-
issue in light of our recognition that the trial court allowed

the jury to find that Defendant engaged in manufacturing-related

activities        based     on   packaging       and     repackaging       as    well    as

compounding and the fact that the undisputed record evidence

shows that Defendant placed the cocaine-related mixture in the

pill    bottle      and    possessed      items     used    to    weigh    and    package

controlled substances in the vicinity of a substantial amount of

cocaine base and a cocaine-related mixture.                        As a result, since

we     do   not    believe       that    Defendant       has     established      that     a

different     outcome       would       probably    have    been    reached      had     the

instruction at issue here been delivered at trial, we conclude

that Defendant is not entitled to relief on the basis of this

argument.

                          D. Sufficiency of the Evidence

       In   his     final    challenge      to     the    trial    court’s      judgment,

Defendant contends that the trial court erred by denying his

motion to dismiss the trafficking in between 28 and 200 grams of

cocaine      by     manufacturing         charge    for     insufficiency        of      the

evidence.         More specifically, Defendant contends that the trial

court should have dismissed the trafficking in between 28 and

200 grams of cocaine by manufacturing charge on the grounds that

the evidence did not suffice to support a determination that

Defendant     had     packaged      or    repackaged       cocaine    or    a    cocaine-
                                            -18-
related mixture or that Defendant had compounded a sufficient

quantity of cocaine or a cocaine-related mixture with the intent

to distribute.         Once again, we conclude that Defendant is not

entitled to relief from the trial court’s judgment on the basis

of this argument.

                              1. Standard of Review

      “This Court reviews the trial court’s denial of a motion to

dismiss de novo.”         State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d     29,    33   (2007).         “Upon       [a]   defendant’s      motion        for

dismissal,       the   question       for    the    Court   is   whether        there   is

substantial       evidence     (1)     of    each    essential        element    of     the

offense charged, or of a lesser offense included therein, and

(2)   of    defendant’s       being    the    perpetrator        of    such   offense.”

State v. Wallace, 197 N.C. App. 339, 343, 676 S.E.2d 922, 925

(2009)     (citation    and    quotation       marks     omitted).        “Substantial

evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”                     State v. Boyd, 177

N.C. App. 165, 175, 628 S.E.2d 796, 804 (2006) (quoting State v.

Matias, 354 N.C. 549, 552, 556 S.E.2d 269, 270 (2001)).                                  In

making     the    required      sufficiency         determination,        the     record

evidence presented must be viewed “in the light most favorable

to the State.”         State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d
                                    -19-
451, 455, cert. denied, 531 U.S. 890, 121 S. Ct. 213, 148 L. Ed.

2d 150 (2000).

                      2. Relevant Legal Principles

    As   we    have   already    noted,    the    statutory    definition   of

“manufacturing” “includes any packaging or repackaging of the

[controlled]     substance[.]”       N.C.     Gen.     Stat.   §    90-87(15).

“[T]his Court has held that there was sufficient evidence of

manufacturing    where   the    instruments      of   manufacture   are   found

together with cocaine which was apparently manufactured.”                 State

v. Outlaw, 96 N.C. App. 192, 198, 385 S.E.2d 165, 169 (1989),

disc. review denied, 326 N.C. 266, 389 S.E.2d 118 (1990).                 As a

result, in the event that investigating officers find cocaine or

a cocaine-related mixture and an array of items used to package

and distribute that substance, the evidence suffices to support

a manufacturing conviction.        See Brown, 64 N.C. App. at 640-41,

308 S.E.2d at 348-49 (holding that evidence, such as plastic

bags and tinfoil, found on the defendant’s table in connection

with his constructive possession of cocaine was sufficient to

support a manufacturing conviction).

                         3. Sufficiency Analysis

    According to the undisputed record evidence, investigating

officers found a pill bottle that housed a bag containing 21

grams of cocaine base and a second bag containing a mixture of
                                         -20-
rice and cocaine base that weighed 28.26 grams behind a mirror

in   Defendant’s   bedroom.         In    addition,      investigating       officers

seized two digital scales and boxes of plastic bags from the

same room.      As Detective        Ackley testified, plastic bags, in

conjunction with digital scales, are used for the separation of

controlled    substances      and    as        a     “method     of   distribution.”

Defendant    acknowledged     having       placed       the    bag    containing    the

mixture of cocaine base and rice in the pill bottle.                               As a

result, given that the State’s evidence showed that more than 28

grams of cocaine and several items that are commonly used to

weigh, separate, and package cocaine for sale were seized from

Defendant’s    bedroom;     that         the       cocaine     and    cocaine-related

mixture found in the pill bottle located behind the mirror in

Defendant’s bedroom were packaged in plastic bags; and that our

prior decisions in Outlaw and Brown indicate that such evidence

is sufficient to support a manufacturing conviction on the basis

of packaging and repackaging,1 we conclude that the trial court

did not err by denying Defendant’s dismissal motion.

      In seeking to persuade us to reach a different result,

Defendant contends that there was no indication that the plastic

      1
      In view of our determination that the record supports a
finding that Defendant packaged or repackaged the cocaine and
cocaine-related mixture found in his bedroom, we need not
analyze the sufficiency of the evidence to show that Defendant
engaged in compounding-related activities as well.
                                            -21-
bags    and   digital     scales      found    in    his    bedroom       were     used   in

packaging       the   cocaine       found     behind       the    mirror.         Instead,

Defendant asserts that digital scales and plastic bags are not

“unique to the manufacture of cocaine” and might have been used

solely for the purpose of weighing and packaging the marijuana

that    was     discovered     in     his    bedroom.            Although    Defendant’s

argument      rests     upon   an     accurate      description       of     the    record

evidence, the inference that he wishes us to draw is not the

only interpretation that a reasonable juror could have adopted

after hearing and analyzing the State’s case.                               Instead, the

argument upon which Defendant relies amounts to a challenge to

the    weight    that    the   jury    should       have    given    to     the    evidence

rather than to its sufficiency.                    As a result, the trial court

appropriately denied Defendant’s dismissal motion.

                                    III. Conclusion

       Thus, for the reasons set forth above, we conclude that

none of Defendant’s challenges to the trial court’s judgment

have merit.       As a result, the trial court’s judgment should, and

hereby does, remain undisturbed.

       AFFIRMED.

       Judges GEER and STEPHENS concur.